         Case 1:20-cv-07113 Document 1 Filed 06/11/20 Page 1 of 7 PageID: 1




LEWIS BRISBOIS BISGAARD & SMITH LLP
Michael N. Giacopelli, Esq. ID #01355-2008
77 Water Street, Ste. 2100
New York, New York 10005
T: 212-232-1300
F: 212-232-1399
Attorneys for Defendant
HOME DEPOT U.S.A., INC., improperly pled as (“THE
HOME DEPOT, INC.”)


DANIEL FAINMAN,                                             UNITED STATES DISTRICT
                                                            COURT
                                Plaintiff,                  DISTRICT OF NEW JERSEY

                   vs.                                      Civ. Case No.
                                                            ___________________
THE HOME DEPOT, INC. and JOHN DOES “A”-“C”,

                                Defendants.                 PETITION FOR REMOVAL
                                                            OF ACTION UNDER 28
                                                            U.S.C. §1446(a) DIVERSITY


TO THE CLERK OF THE ABOVE-ENTITLED COURT:

WITH NOTICE TO:

Joseph Rakofsky, Esq. (034462009)
P.O. Box 32250
Newark, New Jersey 07102
888-977-0090 (T)
888-977-4711 (F)
Attorneys for Plaintiff

         PLEASE TAKE NOTICE that Defendant HOME DEPOT U.S.A., INC. (“HOME

DEPOT”) (i/s/h/a “THE HOME DEPOT, INC.”), hereby submits this Petition for Removal in

accordance with 28 U.S.C. §1446 and respectfully represent as follows:

                   PLAINTIFF’ COMPLAINT AND NATURE OF THE ACTION

         1.        This action was commenced against HOME DEPOT in the Superior Court of New

Jersey, Cumberland County under Docket No.: CUM-L-281-20, and was filed with the Court on


4834-5645-7407.1
         Case 1:20-cv-07113 Document 1 Filed 06/11/20 Page 2 of 7 PageID: 2



May 5, 2020. Pursuant to 28 U.S.C. §1446(a), a copy of the Summons and Complaint is attached

hereto as Exhibit “A.”

         2.        In his Complaint, Plaintiff alleges personal injury due to Defendant’s negligence,

which Plaintiff alleges caused an incident that occurred on April 28, 2020 in front of Plaintiff’s

home. Exhibit “A”.

                              DIVERSITY JURISDICTION IS PROPER

         3.        No further proceedings have been had in the Superior Court of New Jersey,

Cumberland County, as of the date of the filing of this Petition for Removal.

         4.        This Court has original jurisdiction over this civil action pursuant to 28 U.S.C. §1332.

The Complaint alleges a matter in controversy, which, if liability is established, is reasonably

probable to exceed the sum or value of $75,000, exclusive of interest and costs and complete

diversity of citizenship exists between Plaintiff and Defendant HOME DEPOT.

                                          DIVERSITY EXISTS

         5.        This firm represents Defendant HOME DEPOT U.S.A., INC.

         6.        Defendant seeks removal of this action pursuant to 28 U.S.C. §1446 and 28 U.S.C

§1332, which permits removal of causes of action based upon diversity of citizenship of the parties.

         7.        At the time that this was filed, Defendant HOME DEPOT U.S.A., INC., was and still

is a corporation organized and existing under the laws of the State of Delaware and having its

principal place of business at 2455 Paces Ferry Road SW, Atlanta, Georgia.

         8.        Pursuant to 28 U.S.C. §1332(c), "a corporation shall be deemed to be a citizen of any

State by which it has been incorporated and of the State where it has its principal place of business."

For the purposes of federal diversity jurisdiction, based upon the above, HOME DEPOT U.S.A.,

INC. is not a citizen of the State of New Jersey.




4834-5645-7407.1
         Case 1:20-cv-07113 Document 1 Filed 06/11/20 Page 3 of 7 PageID: 3



         9.        The Plaintiffs, in the Complaint, allege to be a citizens of the State of New Jersey

with Plaintiff Daniel Fainman having a residence in Monmouth County and Plaintiff 114 W. Broad

St. 08332, LLC having a residence in Cumberland County. Exhibit “A.”

         10.       The “John Doe ‘A’-‘C’” defendants do not affect diversity under 28 U.S.C. §1441,

which provides: “In determining whether a civil action is removable on the basis of the jurisdiction

under section 1332(a) of this title [28 U.S.C. § 1332(a)], the citizenship of defendants sued under

fictitious names shall be disregarded.” 28 U.S.C. §1441(b)(1) (Emphasis added). “[T]here is no

doubt that in determining whether there is complete diversity of citizenship we disregard the John

Doe and Jane Doe defendants inasmuch as 28 U.S.C. §1441(a) provides that for purposes of removal

‘the citizenship of defendants sued under fictitious names shall be disregarded.’” Brooks v. Purcell,

57 Fed. Appx. 47, 50 (3d Cir. 2002); see also Gilbert v. Stepan Co., 24 F.Supp.2d 325, 330 (D.N.J.

1998).

         11.       There is complete diversity of citizenship between the parties to this action.

         12.       Therefore, this action may be removed to this Court pursuant to 28 U.S.C. §1441.

              THE AMOUNT IN CONTROVERSY REQUIREMENT IS SATISFIED

         13.       It is reasonably probable that Plaintiffs seek recovery for an amount in excess of

$75,000, exclusive of interest and costs. Plaintiffs’ Complaint cannot state the amount of damages

Plaintiffs deem themselves entitled to. N.J. Ct. R. 4:5-2.

         14.       Correspondence from Plaintiffs’ counsel, received on June 4, 2020, confirmed that a

demand of $10,000,000.00 was conveyed on May 17, 2020 to resolve the claim, and $10,000,000

“remains [the Plaintiffs’] demand.” Exhibit B. This demand exceeds the $75,000.00 threshold,

exclusive of interest, costs and attorneys’ fees.




4834-5645-7407.1
         Case 1:20-cv-07113 Document 1 Filed 06/11/20 Page 4 of 7 PageID: 4



         15.       Since it was not facially apparent from the Plaintiffs’ complaint whether the amount

in controversy exceeded the $75,000.00 threshold, Defendant learning of the probable value of this

action, can remove within 30 days.

         16.       Furthermore, Plaintiff Daniel Fainman contends that he “suffered terrible physical

injury, mental anguish, has been unable to sleep, has been subjected to physical pain as a result of

being unable to sleep and has been unable to participate in the majority of his daily activities.

Because Plaintiff suffered physical injury, mental anguish and a traumatic emotional injury . . . he

has been deprived of the ability to provide services in interstate or foreign commerce and earn

income. In addition, Plaintiff, DANIEL FAINMAN, suffered mental anguish and pain and

suffering, for which, it will require physical rehabilitation and psychological treatment for the rest of

his life, to deal with the various traumas associated with his injuries . . . .” In addition, Plaintiffs

allege that Plaintiff Daniel Fainman’s “health and quality of life [has been] profoundly impaired, has

lost his ability to work in a meaningful way and to provide, for himself, the basic necessities that a

human being requires for survival now and after” and Plaintiff 114 W. Broad St. 08332, LLC “was

and is unable to do business.” Exhibit “A,” ¶35.

         17.       Defendant submits that the (1) allegations in the Complaint and (2) Plaintiffs’ demand

of $10,000,000.00 received on May 17, 2020 and confirmed in writing on June 4, 2020, “prove that

it appears to a ‘reasonable probability’ that the claim is in excess of [$75,000].” Carroll v. United

Air Lines, 7 F.Supp.3d 516, 521 (D.N.J. 1998).

         18.       Defendant reserves its rights to contest the nature and extent of liability of Plaintiffs’

damages. Nevertheless, if liability is ever established, the allegation that Plaintiffs sustained severe

and permanent personal injuries, if proven, may convince a trier of fact to award such injured

Plaintiffs an amount in excess of $75,000.




4834-5645-7407.1
         Case 1:20-cv-07113 Document 1 Filed 06/11/20 Page 5 of 7 PageID: 5



                                        REMOVAL IS TIMELY

         19.       Pursuant to 28 U.S.C. §1446(b), which provides that a Notice of Removal shall be

filed within thirty (30) days after receipt by defendant, by service or otherwise, of the initial pleading

or of an amended pleading, motion, order or other paper from which it may first be ascertained that

the case is one which is or has become removable, this Petition for Removal is timely filed.

         20.       Plaintiffs’ demand was conveyed on May 17, 2020 and was confirmed in writing on

June 4, 2020. This petition is being filed within 30 days of receipt of learning of the value of this

matter. Further, the removal has been filed within one year of the filing of the initial pleading.

Removal is thus timely.

                                                 NOTICE

         21.       Pursuant to 28 U.S.C. §1446, a copy of this Notice of Removal is being filed with the

Superior Court of New Jersey, Cumberland County.

                                          VENUE IS PROPER

         22.       The United States District Court, District of New Jersey includes the county in which

the state court action was pending (Cumberland County) and thus, pursuant to 28 U.S.C. §124(b)(2),

venue is proper.

                          RESERVATION OF DEFENSES AND RIGHTS

         23.       Defendant reserves all defenses, including, without limitation, the defense of lack of

personal jurisdiction.

         24.       Defendant reserves the right to amend or supplement this Petition for Removal.

         25.       If any question arises as to the propriety of the removal of this action, Defendant

respectfully requests the opportunity to present a brief and oral argument in support of its position

that this case is removable.




4834-5645-7407.1
         Case 1:20-cv-07113 Document 1 Filed 06/11/20 Page 6 of 7 PageID: 6



         THEREFORE, all parties to the Civil Action pending in the Superior Court of New

Jersey, Cumberland County, Docket No.: CUM-L-281-20 are HEREBY NOTIFIED pursuant

to 28 U.S.C. §1446, as follows:

         Removal of the Civil Action and all claims and causes of action therein is effected upon

the filing of a copy of this Notice of Removal with the Clerk of the State Court pursuant to 28

U.S.C. §1446. The Civil Action is removed from the State Court to the United States District

Court, District of New Jersey. The parties to the Civil Action shall proceed no further in the State

Court.

         WHEREFORE, Defendant HOME DEPOT U.S.A., INC. prays that this cause of action

now pending in the Superior Court of New Jersey, Cumberland County, be removed to the

United States District Court, District of New Jersey.




4834-5645-7407.1
         Case 1:20-cv-07113 Document 1 Filed 06/11/20 Page 7 of 7 PageID: 7



Dated: New York, New York
       June 11, 2020
                                          LEWIS BRISBOIS BISGAARD & SMITH, LLP



                                    By:   Michael Giacopelli
                                          Michael N. Giacopelli




4834-5645-7407.1
